PER CURIAM:
On August 27, 1991, William H.C. Venable entered an Alford1 plea in the District Court of Sheridan County, Wyoming, to one count of embezzlement by employee, a felony under the law of Wyoming. In its Report and Recommendation, the Board on Professional Responsibility concluded that the offense of which Venable was convicted involves moral turpitude per se, and recommended disbarment.
Venable’s counsel initially filed a timely exception to the report pursuant to D.C.Bar Rule XI, § 9(e). On July 6, 1993, however, counsel filed a motion to withdraw the exception and to “allow ... [respondent] to accept voluntary entry of the judgment of disbarment, pursuant to D.C.Code § ll-2503(a) (1989).” Bar Counsel did not oppose the motion and, on July 23,1993, the motion was granted by order of this court.
Accordingly, William H.C. Venable is hereby disbarred from the practice of law in the District of Columbia, effective as of the date of this order.2

So ordered.


. North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970).


. We direct respondent’s attention to D.C.Bar R. XI, §§ 14 and 16(c), which sets forth certain rights and responsibilities of disbarred attorneys.